EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Isabelle Pelletier on 7/4/22.
The application has been amended as follows: 
In paragraph [0014] of amendment to the specification filed on 6/3/22, amend “Figure 15 shows the results complete set of experiments reported in the Examples” to –Figure 15 shows the results of the complete set of experiments reported in the Examples.--

DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Reckinger [The influence of residual oxidizing impurities on the synthesis of graphene by atmospheric pressure chemical vapor deposition] teaches a method of growing a graphene coating on a catalytic substrate by chemical vapor deposition [abstract], wherein the catalytic substrate is a copper [abstract; pg 85, 2. Experimental col 1]; the method comprising the steps of a) heating the catalytic substrate at a growth temperature [pg 85, 2. Experimental]; b) then exposing the catalytic substrate to a gaseous atmosphere of a carbon-containing gas; thereby growing graphene coating on the catalytic substrate [pg 85, 2. Experimental; pg 86; Fig. 1]; c) cooling the catalytic substrate down to a temperature [pg 85-86]. However, Reckinger fails to teach using a low pressure chemical vapor deposition system having a manifold capable of ultra high vacuum conditions, wherein during b) hydrocarbon gas exposure to the catalytic substrate the LPCVD system is sealed to have air leak rate of <1x10-7 sccm, and during c) the cooling of the catalytic substrate the LPCVD system is sealed to have an air leak of <1x10-7 sccm, such that during these b) and c) the gaseous atmosphere has the ratio of Pox/Pred is 5x10-6 or less. 
Grobert [US 20150064098] teaches depositing graphene using LPCVD [0024-0026]; wherein the reaction chamber is evacuated and a substrate is placed in the reaction chamber and exposed to reduction gas and hydrocarbon gas to produce graphene, and subsequently cooled [0031] however, Grobert fails to teach having a manifold capable of ultra high vacuum conditions, wherein during b) hydrocarbon gas exposure to the catalystic substrate the LPCVD system is sealed to have air leak rate of <1x10-7 sccm, and during c) the cooling of the catalytic substrate the LPCVD system is sealed to have an air leak of <1x10-7 sccm, such that during these b) and c) the gaseous atmosphere has the ratio of Pox/Pred is 5x10-6 or less.
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANDY C LOUIE/               Primary Examiner, Art Unit 1715